Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-32 are currently allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Ben-Bassat et al. (U.S. Patent Application Publication No. 2018/0196409), Schoening et al. (U.S. Patent Application Publication No. 2017/0053239) and Dearing et al. (U.S. Patent Application Publication No. 2016/0171433). 
The next closest prior art is “On the use of RFID in the management of reusable containers in closed-loop supply chains under stochastic container return quantities” Published by Elsevier in 2014 discloses a method of tracking the quality of a container using an RFID. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-32.
“measuring, by a measurement module (110), said quality of material filled in said container (102) using said stored pre-defined values of quality parameters, and said pre-determined criteria; assigning, by a processing unit (112), said stored pre-defined characteristics of a carding machine (106) to said chip (104) of said container (102) having said measured quality of material; processing, by said processing unit (112), said container (102) from said assigned carding machine (102) to a second carding machine; generating, by an indicator (114), an indicating signal based on said processed container (102); generating, by an output generation module (116), an output based on said generated indicating signal, said measured quality, and said assigned characteristics; and generating, by a report generation module (118), a report based on said generated output.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628